DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-12 are under examination.
Claim 1-12 are rejected.
No claims are allowed. 
Claim Objections
Claim 1, 3, 7 and 11 are objected to because of the following informalities:  the recitation of "pored form" in claim 1, line 3 appears to be a typographical error. For the purposes of examination, the recitation has been interpreted as "poured from”.  
In claims 3, 7 and 11, the term “curves” appears to be a typographical error. For purposes of examination, the term has been interpreted as “curved”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the bottle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, "the bottle" has been interpreted as "the container".
Claim 1 recites the limitation "the bore" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the bore” is interpreted as “the axial bore”.
Claims 2, 3, 6, 7, 10 and 11 recites the limitation "the divider" in claims.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, "the divider" has been interpreted as "the axial divider".
Claims 2, 3, 6, 7, 10 and 11 recites the limitation "the axis" in claims.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of the examination, “the axis” has been interpreted as “an axis”.
Claim 5 recites the limitation "the bore" in line 5.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the bore” is interpreted as “the axial bore”.
Claim 9 recites the limitation "the throat" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the bore” is interpreted as “a throat”.
Claim 9 recites the limitation "the bore" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this examination “the bore” is interpreted as “the axial bore”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kirschenbaum (US 3,091,373).
Regarding claim 1, Kirschenbaum teaches a container system (fig. 1) for liquids, comprising a bottle 11 (container) (fig. 1; col 2, In 40-47) with an elongated neck 12 (throat) having an interior bore 13 and a beaded lip 14 for a liquid (col 1, In 13 – 39) wherein bottle 11 allows liquid to be poured (col 1, In 13- 39). 
Kirschenbaum teaches a device 10 (mixer/aerator) (fig. 1-3; col 2, In 46 - col 3, In 24) in the neck 12 of the bottle 11 (fig 1; reference character, 10, is located within the throat of the bottle, 11).  The device 10 (mixer/aerator) having a cylindrical outer surface (figs 2-3; col 2, In 67 - col 3, In 16; both the first cylindrical member 33 and the second cylindrical member 38, have an outer surface as shown in figures); and having a plurality of axial grooves (rectangular openings, 45, see also fig. 6 - openings 145; col 3, In 3-8; See - the finger members in conjunction with the cylindrical members defining a plurality of generally rectangular openings 45) around the entire periphery of the cylindrical outer surface (col 3, In 3-8)). 
Kirschenbaum teaches a device 10 (mixer/aerator) having an outer tubular member 20 (axial bore) (fig. 2) and having an axial divider (including support members of second embodiment only 122, 123, and 124; figs. 6-7; col 2, In 48 - 60), that divides the outer tubular member 20 (axial bore) into a plurality of axial sub-bores (col 3, In 53 - 60). 
Regarding claim 5, Kirschenbaum teaches the device 10 (mixer/aerator) (fig. 1-3; col 2, In 48 - col 3, In 24) comprising a cylindrical outer surface (figs 2-3; col 2, In 67 - col 3, In 16; both the first cylindrical member 33 and the second cylindrical member 38, have an outer surface as shown in figures); a plurality of axial grooves (rectangular openings, 45; col 3, In 3-8; See - the finger members in conjunction with the cylindrical members defining a plurality of generally rectangular openings 45 around the entire periphery of the cylindrical outer surface, col 3, In 3-8). 
Kirschenbaum teaches the device 10 (mixer/aerator) (fig. 1-3; col 2, In 48 - col 3, In 24) comprising an outer tubular member 20 (axial bore) (fig. 2) and axial divider (including support members of second embodiment only 122, 123, and 124; figs. 6-7, col 2, In 48 - 60), that divides the outer tubular member 20 (axial bore) into a plurality of axial sub-bores, col 3, In 53 - 60)
Regarding claim 9, Kirschenbaum teaches a method for mixing and aerating a liquid (fig. 1,3), comprising pouring a liquid (col 1, In 13-39) from a bottle 11 (container) (fig. 1; col 2, In 40-47; See -generally indicated by reference character 11, bottle 11 including an elongated neck 12 having an Interior bore 13 and a beaded lip 14) through an elongated neck (throat) (fig. 1; col 2, In 40-47; See - “Generally indicated by reference character 11, the bottle 11 including an elongated neck 12 having an interior bore 13 and a beaded lip 14) of the bottle, and through a device 10 (mixer/aerator) (fig. 1-3; col 2, In 48 - col 3, In 24) positioned in the throat of the container (fig. 1, 3; col 3, In 16-25; See - "During operation the volume of flow is determined by the head of liquid, which in turn is determined by the inclination of the bottle, with maximum flow at maximum inclination.").
Kirschenbaum teaches the device 10 (mixer/aerator) comprising: a cylindrical outer surface (figs 2-3; col 2, In 67 - col 3, In 16; both the first cylindrical member 33 and the second cylindrical member 38, have an outer surface as shown In figures), a plurality of axial grooves (rectangular openings, 45; col 3, In 3-8; See - the finger members in conjunction with the cylindrical members defining a plurality of generally rectangular openings 45) around the entire periphery of the cylindrical outer surface (col 3, In 3-8), an outer tubular member 20 (axial bore) (fig. 2), an axial divider (including support members of second embodiment only 122,123, and 124; figs. 6-7, col 2, In 48 - 60), that divides the axial bore into a plurality of axial sub-bores (col 3, In 53 - 60). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschenbaum (US 3,091,373).
Regarding claims 4, 8 and 12, Kirschenbaum teaches the claimed invention as recited in claims 1, 5 and 9. Kirschenbaum does not explicitly disclose the liquid is wine. However, Kirschenbaum does teach an alcoholic beverage (col 1, In 33-58). It was well known in the art at the time the claimed invention was filed, to use aerators in a wine bottle application. It would have been obvious to one having ordinary skill in the art to have utilized the device as taught by Kirschenbaum to properly aerate and mix liquid, wine as a matter of preference of an alcoholic beverage.

Claims 2-3, 6-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kirschenbaum (US 3,091,373) as applied to claims 1, 5 and 9 above, and further in view of Smith US 2013/0319253 A1.
Regarding claims 2, 6 and 10, Kirschenbaum teaches the claimed invention as recited in claims 1, 5 and 9. Kirschenbaum teaches that the axial divider comprises a plurality of flat vanes (122,123), however the vanes in Kirschenbaum are not connected to one another at an axis of the device 10 (mixer/aerator) (see figure 7).
Smith teaches a container system (fig. 1) wherein the axial divider (A hub 457 including a baffle 446 and vanes 478, fig. 4A; para [0044]; See - "The aerator 414 includes a hub 457 that is connected to an outer wall 444 by a baffle 446 including a plurality of vanes 478 that may be circumferentially spaced."), comprises an plurality of flat vanes connected to one another at an axis (vanes 478, fig. 4A-4B; para [0044]; See - "The vanes 478 may form a turbine shape to force beverage flow to change direction and, more specifically, one or more of the vanes 478 may be sail-shaped, for example, having radially extending sides 484," It is observed In fig. 4A, the vanes are flat faced, with the option of being curved shown in fig. 4B) of the mixer/aerator (aerator 414, fig. 4A-4B).
Smith and Kirschenbaum are of the same field of endeavor of beverage aeration. It would have been obvious to one having ordinary skill in the art to be motivated to use the vanes of Smith onto the axial divider of Kirschenbaum to further split the volume of liquid of the beverage exiting the bottle into multiple streams for increasing agitation and oxidation of the liquid. 
Regarding claims, 3, 7 and 11, Kirschenbaum teaches the claimed invention as recited in claims 1, 5 and 9. Kirschenbaum teaches that the axial divider comprises a plurality of flat vanes (122,123), however the vanes in Kirschenbaum are not curved nor connected to one another at an axis of the device 10 (mixer/aerator) (see figure 7).
Smith teaches a container system (fig. 1) wherein the axial divider (A hub 457 Including a baffle 446 and vanes 478, fig. 4A; para [0044]; See - 'The aerator 414 includes a hub 457 that is connected to an outer wall 444 by a baffle 446 including a plurality of vanes 478 that may be circumferentially spaced."), comprises an plurality of curved vanes connected to one another at an axis (vanes 478, fig. 4A-4B; para [0044]; See - The vanes 478 may form a turbine shape to force beverage flow to change direction and, more specifically, one or more of the vanes 478 may be sail-shaped, for example, having radially extending sides 484." It is observed in fig. 4A, the vanes are flat faced, with the option of being curved shown in fig. 4B) of the mixer/aerator (aerator 414, fig. 4A-4B). Smith and Kirschenbaum are of the same field of endeavor of beverage aeration. It would have been obvious to one having ordinary skill in the art to be motivated to use the vanes of Smith onto the axial divider of Kirschenbaum to further split the volume of liquid of the beverage exiting the bottle into multiple streams for increasing agitation and oxidation of the liquid.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792